The station agent is not a constituent part of the corporation. He is a servant, and, in a limited sense, an agent of that body, with special duties assigned to him, and having no general authority. He has no discretion in the disbursement of money received by him, except to pay it to the corporation or on its order, and in default of such payment may be sued for its recovery. One railroad may he held as trustee of another railroad, for moneys collected from freight and passengers — Smith v. B. C. M. R. R., and B.  M. R. R., Trs., 33 N.H. 337; and no reason appears why an individual, collecting such moneys for a railroad, should not as well be made liable as its trustee.
Trustee chargeable.
SAWYER and BINGHAM, JJ., did not sit.